                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   INSPIRATION BLACKWELL,           1:16-cv-5342 (NLH) (AMD)

                Plaintiff,          MEMORANDUM OPINION & ORDER

        v.

   WARDEN GERALDINE COHEN, et
   al.,

                Defendants.


APPEARANCES:

Inspiration Blackwell
1161920/160249C
Southern State Correctional Facility
Unit 10l-A-Lup/Compound B
4295 Route 47
Delmont, NJ 08314

     Plaintiff pro se

James T. Dugan, Esq.
Atlantic County Department of Law
1333 Atlantic Avenue
8th Floor
Atlantic City, NJ 08401

     Attorneys for Defendant Geraldine Cohen

Stephen D. Holtzman, Esq.
Jeffrey S. McClain, Esq.
Holtzman & McClain, PC
524 Maple Avenue
Suite 200
Linwood, NJ 08221

     Attorneys for Defendant CFG Health Systems, LLC
HILLMAN, District Judge

     WHEREAS, Defendants Geraldine Cohen and CFG Health Systems,

LLC have filed motions for summary judgment on Plaintiff

Inspiration Blackwell’s civil rights action, see ECF Nos. 57 &

58; and

     WHEREAS, Defendants have raised the affirmative defense of

failure to exhaust administrative remedies in their motions; and

     WHEREAS, the Third Circuit has issued a decision in

Paladino v. Newsome, 885 F.3d 203 (3d Cir. 2018), requiring

District Courts to provide notice and an opportunity to respond

before deciding factual disputes, such as exhaustion, on summary

judgment; and

     THEREFORE, IT IS on this   14th    day of April, 2020

     ORDERED that the parties are NOTIFIED pursuant to Paladino

v. Newsome, 885 F.3d 203 (3d Cir. 2018) and Small v. Camden

County, 728 F.3d 265 (3d Cir. 2013) that the Court may resolve

factual disputes regarding Plaintiff’s exhaustion of

administrative remedies as part of Defendants’ summary judgment

motions; and it is further

     ORERED that the parties may submit any other evidence, such

as affidavits or declarations, they wish the Court to consider

on the exhaustion issue within 30 days of this Order, Fed. R.

Civ. P. 56(e)(1); and it is finally



                                 2
     ORDERED that the Clerk shall serve a copy of this Order

upon Plaintiff by regular mail.


                                       s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  3
